
	

113 HR 1831 IH: Read the Bills Act
U.S. House of Representatives
2013-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1831
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2013
			Mr. Bentivolio
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To preserve the constitutional authority of Congress and
		  ensure accountability and transparency in legislation.
	
	
		1.Short titleThis Act may be cited as the
			 Read the Bills
			 Act.
		2.Text of bill or
			 resolution to specify its constitutional authority and show effects on current
			 lawChapter 2 of title 1,
			 United States Code, is amended by inserting after section 105 the
			 following:
			
				105a.Text of bill
				or resolution to specify its constitutional authority
					(a)Requirement
						(1)In
				generalAny bill or resolution introduced in either House of
				Congress shall contain a provision citing the specific powers granted to
				Congress in the Constitution of the United States to enact the proposed bill or
				resolution, including all the provisions thereof.
						(2)Failure to
				complyAny bill or resolution not in compliance with subsection
				(a)(1) shall not be accepted by the Clerk of the House of Representatives or
				the Secretary of the Senate.
						(b)Floor
				consideration
						(1)In
				generalThe requirements of subsection (a)(1) shall apply to any
				bill or resolution presented for consideration on the floor of either House of
				Congress, including those bills or resolutions reported from a committee of
				either House of Congress, those consisting of a conference report to accompany
				or bill or resolution, or those offered as a manager’s amendment.
						(2)Failure to
				complyAny bill or resolution not complying with subsection
				(A)(1) shall not be submitted for a vote on final passage.
						(c)No waiver or
				modificationNeither House of Congress, nor Congress jointly, by
				concurrent resolution, or by unanimous consent, or by any other order,
				resolution, vote, or other means, may dispense with, or otherwise waive or
				modify, the requirements set forth in this section.
					105b.Text of bill
				or resolution to set forth current law
					(a)Requirement
						(1)In
				generalAny bill or resolution introduced in either House of
				Congress which is designed to amend or modify the effect of, or which would
				have the effect of amending or modifying the effect of, any current provision
				of law, including the expiration date of any law, shall set forth—
							(A)the amendments
				being proposed by the bill; and
							(B)the current section of law as it would read
				as modified by the amendments proposed, showing deleted text struck through and
				inserted text underlined.
							(2)Failure to
				complyAny bill or resolution not complying with this subsection
				shall not be accepted by the Clerk of the House of Representatives or the
				Secretary of the Senate.
						(b)Floor
				consideration
						(1)In
				generalThe requirements of subsection (a)(1) shall apply to all
				bills or resolutions presented for consideration on the floor of either House
				of Congress, including those reported from a committee of either House of
				Congress, those consisting of a conference report to accompany a bill or
				resolution, or those offered as a manager’s amendment.
						(2)Failure to
				complyAny bill or resolution not complying with this section
				shall not be submitted to a vote on final passage.
						(c)No waiver or
				modificationNeither House of Congress, nor Congress jointly, by
				concurrent resolution, or by unanimous consent, or by any other order,
				resolution, vote, or other means, may dispense with, or otherwise waive or
				modify, the requirements set forth in this section.
					105c.Text of
				amendment to set forth current bill
					(a)Requirement
						(1)In
				generalAny amendment to a
				bill or resolution introduced in either House of Congress shall set forth the
				current section of the bill or resolution as it would read as modified by the
				amendments proposed, showing deleted text struck through and inserted text
				underlined.
						(2)Failure to
				complyAny bill or resolution
				not complying with this subsection shall not be accepted by the Clerk of the
				House of Representatives or the Secretary of the Senate.
						(b)Floor
				consideration
						(1)In
				generalThe requirements of
				subsection (a)(1) shall apply to all bills or resolutions presented for
				consideration on the floor of either House of Congress, including those
				reported from a committee of either House of Congress, those consisting of a
				conference report to accompany a bill or joint resolution, or those offered as
				a manager's amendment.
						(2)Failure to
				complyAny bill or resolution
				not complying with this section shall not be submitted to a vote on final
				passage.
						(c)No waiver or
				modificationNeither House of Congress, nor Congress jointly, by
				concurrent resolution, or by unanimous consent, or by any other order,
				resolution, vote, or other means, may dispense with, or otherwise waive or
				modify, the requirements set forth in this section.
					105d.Procedures
				prior to vote on bill or resolution
					(a)In
				generalA vote on final passage of a bill (except for private
				bills) or a resolution of a public character may not occur in either House of
				Congress, unless—
						(1)the full text of the bill or resolution, or
				original language and all adopted amendments to the same effect, is published
				at least 7 days before the vote on the official public Internet site of the
				Office of the Clerk of the House of Representatives (in the case of a bill or
				resolution in the House of Representatives) or the Office of the Secretary of
				the Senate (in the case of a bill or resolution in the Senate), easily
				available to and readily usable by the public, using an open format that is
				platform independent, machine readable, and available without restrictions
				respecting searching, retrieval, downloading, and indexing, separate and apart
				from the calendar of the Senate or the House of Representatives; and
						(2)public notice of
				the specific calendar week during which the vote is scheduled to take place is
				posted on the official Internet website described in paragraph (1) not less
				than 6 days before the Monday of the calendar week during which the vote is
				scheduled to take place, with failure to take the vote during the noticed week
				requiring a new notice.
						(b)Roll
				callNo vote on final passage
				of a bill (except for private bills) or resolution may occur in either House of
				Congress unless taken by roll call.
					(c)JournalWith
				respect to each vote on final passage of a bill (except for a private bill) or
				resolution, each House of Congress shall cause to be recorded in the journal of
				its proceedings that the applicable publishing, notice, and reading
				requirements under this section have been met.
					(d)No waiver or
				modificationNeither House of Congress, nor Congress jointly, by
				concurrent resolution, or by unanimous consent, or by any other order,
				resolution, vote, or other means, may dispense with, or otherwise waive or
				modify, the requirements set forth in this section.
					(e)Exception for
				Declarations of WarThis section shall not apply with respect to
				any bill or resolution which constitutes a declaration of war.
					105e.Enforcement
				
					(a)In
				generalAn Act of Congress that does not comply with sections
				105a, 105b, 105c, or 105d shall have no force or effect and no legal,
				equitable, regulatory, civil, or criminal action may be brought under such an
				Act of Congress.
					(b)Cause of
				actionWithout regard to the amount in controversy, a cause of
				action under sections 2201 and 2202 of title 28, United States Code, against
				the United States seeking appropriate relief (including an injunction against
				enforcement of any law the passage of which did not conform to the requirements
				of sections 105a, 105b, 105c, or 105d) may be brought by—
						(1)any person
				aggrieved by any action of any officer or employee of the Federal Government
				under any Act of Congress that does not comply with sections 105a, 105b, 105c,
				or 105d; and
						(2)any Member of
				Congress aggrieved by the failure of the House of Congress of which the Member
				is a Member to comply with sections 105a, 105b, 105c, or
				105d.
						.
		3.SeverabilityIf any provision of this Act or an amendment
			 made by this Act, or the application of a provision or amendment to any person
			 or circumstance, is held to be invalid for any reason in any court of competent
			 jurisdiction, the remainder of this Act and amendments made by this Act, and
			 the application of the provisions and amendment to any other person or
			 circumstance, shall not be affected.
		4.Effective
			 dateThis Act and the
			 amendments made by this Act shall apply with respect to bills and resolutions
			 introduced or considered during the One Hundred Fourteenth Congress or any
			 succeeding Congress.
		
